Citation Nr: 1404244	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  12-19 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for osteoarthritis of all joints.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Cryan, Counsel







INTRODUCTION

The Veteran served on active duty from March 1956 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran requested a hearing before the Board when he submitted his substantive appeal in July 2012.  In a September 2013 letter, the Veteran was advised that he was scheduled for a Travel Board hearing at the RO in November 2013.  The Veteran failed to report for the hearing and his request for a hearing is therefore considered withdrawn.  38 C.F.R. § 20.704(d).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran claims that he has arthritis of all joints related to his active duty service.  He contends that his service treatment records reveal that he injured his leg in service and sought treatment for the same.  He avers that he similarly injured himself  while maneuvering through the hatches and stairs of a Gearing Class destroyer but that he  never sought treatment.  He contends that the various sprains, strains, and bone bruises that he suffered ultimately led to his arthritis.  

The Veteran's service treatment records show that the Veteran sustained an injury to his leg in May 1956.  The records are otherwise negative for any reference to complaints, findings, or treatment for any other injuries.  Post-service VA treatment records list generalized arthritis and osteoarthritis of the hip as the Veteran's active problems.  The Veteran was also diagnosed with osteoarthritis of the right shoulder in September 1995 and arthritis in December 2003.  

The existence of the osteoarthritis and degenerative joint disease diagnoses along with the Veteran's competent and credible history of suffering sprains, strains, and bone bruises in service triggers the need to afford him a VA examination.  38 C.F.R. § 3.159(c) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, a VA examination should be obtained in order to ascertain the etiology of the claimed arthritis of all joints.

Associated with the claims file are VA outpatient treatment reports dated through May 2012.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Any treatment records dated after May 2012 should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records dated since May 2012.  All attempts to obtain the records must be documented and any negative responses should be associated with the claims file.

2. Schedule the Veteran for a VA examination with an examiner with expertise in treating arthritis.  Any indicated tests should be accomplished, to specifically include X-rays.  A complete rationale for all opinions must be provided.  The examiner should review the claims file and should note that review in the report.  The examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that arthritis of any joint was caused or aggravated by service, including the injury to the leg.  In providing such an opinion, due consideration to the Veteran's treatment for a leg injury in service and his competent a credible report of similar injury resulting in various strains, sprains, and bruised bones and his symptomatology since service.  

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.   Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

